


Exhibit 10.8

CASS INFORMATION SYSTEMS, INC.
AMENDED AND RESTATED
OMNIBUS STOCK AND PERFORMANCE COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT

Participant Name:   

Date of Grant:   

Number of Restricted Shares subject to this Award:   


We are pleased to inform you that, as an employee or director of Cass
Information Systems, Inc. (“Cass” or “the Company”) or one of its Subsidiaries,
you are granted an Award of Restricted Shares (“Shares”) under the Cass
Information Systems, Inc. Amended and Restated Omnibus Stock and Performance
Compensation Plan (the “Plan”). Each Share under this Award represents one share
of Cass common stock, $0.50 par value per share. This Award Agreement is subject
to your acceptance as provided in Section 1 below and the terms and conditions
that follow in this Award Agreement.

The date of the Award evidenced by this Award Agreement (the “Date of Grant”) is
set forth above.

The terms and conditions of this Award Agreement, including non-standard
provisions permitted by the Plan, are set forth below.

1.       Acceptance of Award. This Award Agreement is to be accepted by signing
your name on the signature page of this Award Agreement and causing them to be
delivered to the Secretary of Cass, 12444 Powerscourt Drive, Suite 550, St.
Louis, MO 63131, before 4:30 p.m. Central time on the 30th day after the Date of
Grant. If the Secretary does not receive your properly signed copy of this Award
Agreement before the time and date specified in the previous sentence, then,
despite anything else provided in this Agreement, this Award will be void as if
it was never awarded to you and will be of no effect. Your signing and timely
delivering the copies of this Award Agreement will evidence your acceptance on
the terms and conditions stated in this Award Agreement.   2. Vesting and
Forfeiture of Restricted Stock   a.       Vesting of Time-Based Restricted
Shares. With respect to forty percent (40%) of your Award Shares covering ______
Shares (“Time Based Restricted Shares”) will vest and become immediately
transferrable on __________(“Vesting Date”) which is three years from the date
of grant (“Restriction Period”), if you remain employed through the Vesting
Date, the Restriction Period will lapse with respect to applicable Time-Based
Restricted Shares and Cass shall deliver the Shares to you effective three years
from the date of grant. Cass shall deliver the Shares to you as explained in
Section 3 of this Award Agreement.   b. Vesting of Performance-Based Restricted
Shares. With respect to sixty percent (60%) of your Award Shares covering ____
Shares, (“Performance-Based Restricted Shares”), such Shares will vest and
immediately become transferrable on _______,____ (“Vesting Date”) in an amount,
if any, based on the achievement of the performance goals set forth in Section
2.b.(i)-(iv) below. Any Performance-Based Restricted Shares which do not become
vested because of the failure to achieve these performance goals for the
Performance Period shall be forfeited.


--------------------------------------------------------------------------------






                  i.       The percentage of Performance-Based Restricted Shares
shall vest based on achievement of earnings per share (“EPS”) and return on
equity (“ROE”) goals over the Performance Period described below, as indicated
in the table below. Each factor will be weighted 50% in determining the total
percentage of Shares earned.  

                  Performance Period:       Beginning       January 1, 2017
Ending December 31, 2019       50% 100%       150% Threshold Target Maximum
Earnings per Share (EPS) $X.XX $X.XX $X.XX Return on Equity (ROE) XX% XX% XX%


                  ii.       The percentage earned related to EPS goals shall be
determined based on the cumulative EPS for the 3 year Performance Period. 100%
will be earned if the Company achieves target performance, 50% shall be earned
if the Company achieves threshold performance and a maximum of 150% of the
shares shall be earned if the Company achieves maximum or better performance.
Performance that falls between threshold and target or target and maximum
performance shall be interpolated between the respective percentages. Any
performance that falls below threshold will result in 0% earned attributable to
EPS performance.   iii. The percentage earned related to ROE goals shall be
based on the average ROE measured by calculating the average of each of the
calendar year’s annual average ROE calculations over the 3 year Performance
Period. 100% will be earned if the Company achieves target performance, 50%
shall be earned if the Company achieves threshold performance and a maximum of
150% of the Shares will be earned if the Company achieves maximum or better
performance. Performance that falls between threshold and target or target and
maximum performance shall be interpolated between the respective percentages.
Any performance that falls below threshold will result in 0% earned attributable
to ROE performance.   iv. A weighting of 50% will be applied to each of the
percentages earned related to EPS and ROE performance to determine the total
percentage earned. The number of Shares earned will then be determined by taking
the number of Performance-Based Restricted Shares awarded, stated in Section
2.b., multiplied by the total percentage earned. Any resulting partial shares
will be rounded to the nearest whole share.

2

--------------------------------------------------------------------------------




                  v.       EPS and average ROE shall be determined based on
generally accepted accounting principles (“GAAP”) and may be adjusted for
extraordinary items as determined by the Company’s Board of Directors.
Extraordinary items shall mean extraordinary, unusual and/or non-recurring
items, including but not limited to: restructuring or restructuring-related
charges, gains or losses attributable to the disposition of a business or major
asset, resolution and/or settlement of litigation and other legal proceedings or
any other such income or expense related item that the Board of Directors has
determined to be of an unusual or extraordinary nature.   vi. Unless previously
forfeited or transferred on account of your death, Total Disability or a Change
in Control, the Restriction Period will lapse with respect to the applicable
Performance-Based Restricted Shares earned, as described in Sections 2.b (i) –
(v), and Cass shall deliver the Shares to you effective on the Vesting Date
which is three years from the date of grant, subject to approval and
certification of performance results by the Board of Directors. In the event
delays are experienced in certifying the performance results, beyond the Vesting
Date, once such results are in fact certified, vesting shall occur retroactively
back to the Vesting Date. Cass shall deliver the Shares to you as described in
Section 3 of this Award Agreement.  

3.       Issuance of Restricted Shares   a.       Time-Based Restricted Shares
shall be held in book entry form on the books of Cass’s depository (or another
institution specified by Cass) subject to the restrictions of this Award
Agreement until such time the Shares have Vested, as explained in Section 2.a.
or vest as a result of your death, Total Disability or a Change in Control, as
explained in Section 4.a. As soon as practicable following the lapse of
restriction provisions and subsequent Vesting of Shares Cass shall give transfer
instructions to the institution holding the Shares in book entry form so that
the Shares are transferred to you or your designated beneficiary, if applicable,
without restriction.   You hereby (i) acknowledge that Shares may be held in
book entry form on the books of Cass’s depository (or another institution
specified by Cass), (ii) irrevocably authorize Cass to take such actions as may
be necessary or appropriate to effect a transfer or cancellation of the record
ownership of any such Unvested Shares that are forfeited in accordance with this
Award Agreement, (iii) agree to take such other actions as Cass may reasonably
request to accomplish the forfeiture of any Unvested Shares that are forfeited
under this Award Agreement, and (iv) authorize Cass to cause such Shares to be
cancelled or transferred in the event they are forfeited pursuant to this Award
Agreement. For the purposes of this Award Agreement, unvested shares shall mean
these shares which were not yet vested pursuant to the terms of this Award
Agreement.

3

--------------------------------------------------------------------------------




b.       Performance-Based Restricted Shares shall not be issued until such time
the Performance Period has ended and the Board of Directors have certified the
performance results and approved the issuance of shares earned, as described in
Section 2.b (2.b.i) – (2.b.v). As soon as practicable following the
certification of results, lapse of restrictions and subsequent vesting of
Shares, Cass shall provide instructions to the depository institution (or other
institution specified by Cass) to issue to recipient Shares earned in book entry
form without restriction. The delivery of Shares in the event of a Death, Total
Disability or a Change of Control is set forth in Section 4 below.   4. Effect
of Death, Total Disability or Change of Control.         a. Time-Based
Restricted Shares. If you die while in the employment or service of Cass or its
Subsidiaries, the Restriction Period will lapse with respect to all outstanding
Time-Based Restricted Shares and Cass shall deliver the Shares subject to this
Award Agreement to your Designated Beneficiary or as provided in Section 6.e. if
a Beneficiary has not been designated, has died or cannot be located.
Subsequently, such Shares shall not be subject to forfeiture after your death.
If you become Totally Disabled or a Change of Control occurs, that results in
termination of service, while you are employed by or in the service of Cass or
its Subsidiaries, the Restriction Period will lapse with respect to all
outstanding Time-Based Restricted Shares and Cass shall deliver the Shares
subject to this Award Agreement to you. Subsequently, such Shares shall not be
subject to forfeiture after the occurrence of your Total Disability or a Change
of Control occurs, that results in termination of service and such shares shall
be delivered in the same manner as provided in this Section 2.   b.
Performance-Based Restricted Shares. If you die or become Totally Disabled while
in the employment or service of Cass or its Subsidiaries, all outstanding
Performance-Based Restricted Shares shall vest in accordance with the normal
terms of this Award Agreement as described in Section 2.b. In the case of your
death Cass shall deliver the Shares that have vested to your Designated
Beneficiary or as provided in Section 6.e. if a Beneficiary has not been
designated, has died or cannot be located. If a Change in Control occurs, that
results in termination of employment, during the performance period all
outstanding Performance-Based Restricted Shares will immediately vest and
restrictions shall lapse at the Target Performance level and Cass shall deliver
the shares to the recipient as explained in Section 3.b. as if the Restriction
Period has ended.   5. Termination of Employment. If your employment or service
with Cass or any of its Subsidiaries terminates, as described in Section 7,
prior to the vesting of Shares in accordance with Section 2 other than by reason
of your death, Total Disability, after a Change of Control or Normal Retirement,
as described in Section 9, you shall forfeit all such Shares.

4

--------------------------------------------------------------------------------




6.       Restrictions. In association with the other terms of this Agreement and
in accordance with the Plan, the Shares shall be subject to the following
restrictions:  

         a.       Neither (i) the Shares or any interest in them, (ii) the right
to vote the Shares, (iii) the right to receive dividends on the Shares, or (iv)
any other rights under this Agreement may be sold, transferred, donated,
exchanged, pledged, hypothecated, assigned, or otherwise transferred, alienated
or encumbered, by operation of law or otherwise, until (and then only to the
extent of) the Shares are delivered to you or, in the event of your death, your
Designated Beneficiary or Beneficiaries or testamentary transferee or
transferees.   b. You shall have, with respect to the Time-Based Restricted
Shares, all of the rights of a holder of Shares, including the right to vote
such Shares and to earn any cash dividends thereon, except as otherwise provided
in the Plan. Additional Shares of Cass common stock resulting from adjustments
under Section XII of the Plan with respect to Shares subject to this Agreement
shall be treated as additional Shares subject to the same restrictions and other
terms of this Award. Cash dividends paid on Unvested Shares are taxable to you
as compensation income, and not dividend income, and are deductible by Cass or
its Subsidiaries for income tax purposes as compensation income. Such dividends
may be paid to you at the time they are paid to other holders of shares of Cass
Common Stock or may be retained by Cass and payable subject to fulfillment of
the terms and conditions of this Agreement.   c. You shall have, with respect to
the Performance-Based Shares, none of the rights of a holder of Shares,
including the right to vote such Shares and to earn any cash dividends thereon,
until such shares have vested and restrictions lifted. Additional Shares of Cass
common stock resulting from adjustments under Section XII of the Plan with
respect to Shares subject to this Agreement shall be treated as additional
Shares subject to the same restrictions and other terms of this Agreement.   d.
During your lifetime, Shares shall only be delivered to you. Any Shares
transferred in accordance with this Agreement shall continue to be subject to
the terms and conditions of this Agreement. Any transfer permitted under this
Agreement shall be promptly reported in writing to Cass’s Secretary.   e. You
may designate a beneficiary or beneficiaries (“Designated Beneficiary or
Beneficiaries”) on the Designated Beneficiary form attached to this Agreement to
receive Shares which vest on your death. If you do not complete the Beneficiary
Designation form or if, after your death, your Designated Beneficiary or
Beneficiaries has or have died or cannot be located, Shares which become vested
on your death shall be transferred in accordance with your will or, if you have
no will, in accordance with the terms of the Plan.

5

--------------------------------------------------------------------------------




7.       Effect of Other Causes of Termination of Employment.   a.       You
voluntarily terminate employment prior to normal retirement age, as described in
Section 9 of this Award Agreement.   b. Your employment or service by a
Subsidiary of Cass shall be considered terminated on the date that the company
for which you are employed or serve is no longer a Subsidiary of Cass, for
reasons other than a Change in Control.   c. Notwithstanding anything in this
Award Agreement to the contrary, your employment or service with Cass or a
Subsidiary is Terminated for Cause including Termination for Cause.   8.
Transfer of Employment; Leave of Absence. A transfer of your employment from
Cass to a Subsidiary or vice versa, or from one Subsidiary to another, without
an intervening period, shall not be deemed a termination of employment. If you
are granted an authorized leave of absence, you shall be deemed to have remained
in the employ or service of the company by which you are employed or of which
you serve as a director during such leave of absence.   9. Normal Retirement.
Voluntary resignation upon reaching age 65 with a minimum of 5 years of service
shall be determined to be normal retirement for Plan purposes. Upon satisfying
the age and service conditions for normal retirement, all Shares granted in this
Award Agreement shall no longer be subject to forfeiture, though such Shares
shall not become fully transferrable until the Vesting Date described in Section
2 of this Award Agreement.   10. Tax Matters.   a. Federal Income tax
withholding (and state and local income tax withholding, if applicable) may be
required with respect to the taxation of income realized when restrictions are
removed from the Shares or in the event you make the election described in
Section 21. You agree to deliver to Cass only the amounts the Committee
determines should be withheld, provided, however, that you may pay a portion or
all of such withholding taxes by electing to have (i) Cass withhold a portion of
the Shares that would otherwise be delivered to you or (ii) you can deliver to
Cass Shares that you have owned for at least six months, in either case, having
a Fair Market Value (as of the date that the amount of taxes is to be withheld)
in the sum of the amount to be withheld plus reasonable expenses of selling such
Shares, and provided further that your election shall be irrevocable and subject
to the approval of the Committee.   b. You should consult with your tax advisor
regarding the tax consequences of receiving shares and making the election
described in Section 21.   11. Employment and Service. Nothing contained in this
Award Agreement or the Plan shall confer any right to continue in the employ or
other service of Cass or any of its Subsidiaries or limit in any way the right
of Cass or a Subsidiary to change your compensation or other benefits or to
terminate your employment or other service with or without Cause.

6

--------------------------------------------------------------------------------




12.       Listing: Securities Considerations. Despite anything else in this
Award Agreement, if at any time the Board determines, in its sole discretion,
the listing, registration or qualification (or an updating of any such document)
of the Shares issuable under this Agreement is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of the Shares,
or the removal of any restrictions imposed on such Shares, such Shares shall not
be issued, in whole or in part, or the restrictions on the Shares removed,
unless such listing, registration, qualifications, consent or approval shall
have been effected or obtained free of any conditions not acceptable to Cass.  
13. Clawback Policy. Notwithstanding any provision to the contrary, in the event
Cass materially restates its financial statements, the result of which is that
the Award described herein would have been lesser if calculated based on
restated results, the Compensation Committee shall have the discretion to
rescind, revoke, adjust or otherwise modify the Award. Such action will be taken
consistent with the Compensation Committee’s governing Clawback Policy, a copy
of which is available from the Secretary of Cass upon request.   14. Binding
Effect. This Agreement shall inure to the benefit of and be binding on the
parties to this Agreement and their respective heirs, executors, administrators,
legal representatives and successors. Without limiting the generality of the
foregoing, whenever the term “you” is used in any provision of this Agreement
under circumstances where the provision appropriately applies to the heirs,
executors, administrators, or legal representatives to whom Shares may be
transferred by the Beneficiary Designation, will or the laws of descent and
distribution, the term “you” shall be deemed to include such person or persons.
  15. Plan Provisions Govern.   a.       This Award is subject to the terms,
conditions, restrictions and other provisions of the Plan as if all those
provisions were set forth in their entirety in this Award Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control.   b. You acknowledge that a copy of the Plan and a
prospectus summarizing the Plan was distributed or made available to you and
that you were advised to review that material before entering into this
Agreement. You waive the right to claim that the provisions of the Plan are not
binding on you and your heirs, executors, administrators, legal representatives
and successors.   c. Capitalized terms used but not defined in this Agreement
have the meanings given those terms in the Plan.

7

--------------------------------------------------------------------------------




      d.       By your signature below, you represent that you are familiar with
the terms and provisions of the Plan, and hereby accept this Agreement subject
to all of the terms and provisions of the Plan. You have reviewed the Plan and
this Agreement in their entirety and fully understand all provisions of the Plan
and this Agreement. You agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee on any questions arising under the
Plan or this Agreement.   16. Governing Law and Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Missouri
despite any laws of that state that would apply the laws of a different state.
In the event of litigation arising in connection with this Agreement and/or the
Plan, the parties hereto agree to submit to the jurisdiction of state and
Federal courts located in Missouri.   17. Severability. If any term or provision
of this Agreement, or the application of this Agreement to any person or
circumstance, shall at any time or to any extent be invalid, illegal or
unenforceable in any respect as written, both parties intend for any court
construing this Agreement to modify or limit that provision so as to render it
valid and enforceable to the fullest extent allowed by law. Any provision that
is not susceptible of reformation shall be ignored so as to not affect any other
term or provision of this Agreement, and the remainder of this Agreement, or the
application of that term or provision to persons of circumstances other than
those as to which it is held invalid, illegal or unenforceable, shall not be
affected thereby and each term and provision of this Agreement shall be valid
and enforceable to the fullest extent permitted by law.   18. Entire Agreement;
Modification. The Plan and this Agreement contain the entire agreement between
the parties with respect to the subject matter contained in this Agreement and
it may not be modified, except as provided in the Plan, as it may be amended
from time to time in the manner provided in the Plan, or in this Agreement, as
it may be amended from time to time by a written document signed by each of the
parties to this Agreement. Any oral or written agreements, representations,
warranties, written inducements, or other communications with respect to the
subject matter contained in this Agreement made before the signing of this
Agreement shall be void and ineffective for all purposes.   19. Counterparts.
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same Agreement.   20. Descriptive Headings. The
descriptive headings of this Award Agreement are inserted for convenience only
and do not constitute a part of this Award Agreement.   21. Notices; Electronic
Delivery. All notices, demands or other communications to be given or delivered
under or by reason of the provisions of this Award Agreement shall be in writing
and shall be deemed to have been given when delivered personally; mailed by
certified or registered mail, return receipt requested and postage prepaid;
delivered by a nationally recognized overnight delivery service or sent by
facsimile and confirmed by first class mail, to the recipient. Such notices,
demands and other communications shall be sent to the parties at the addresses
indicated below:


           a.       If to you:     b. If to the Company:         Secretary Cass
Information Systems, Inc.   12444 Powerscourt Drive, Suite 550 St. Louis,
Missouri 63131

8

--------------------------------------------------------------------------------




      or to such other address or to the attention of such other party as the
recipient party has specified by prior written notice to the sending party. You
agree during the term of this Agreement to keep Cass informed of your current
mailing address and of receiving written notice from Cass in accordance with
this Section 21. In lieu of receiving documents in paper format, you agree, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that may be required to be delivered to you (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by Cass. Electronic delivery may be via electronic mail system or by
reference to a location on a Cass intranet to which you have access. You hereby
consent to any and all procedures Cass has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that may be required to be delivered to you, and agree that your electronic
signature is the same as, and shall have the same force and effect as, your
manual signature.   22. Section 83(b) Election. In the event you make an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to Shares, the parties hereto shall cooperate to insure such
election is effective.   23. Authority to Receive Payments. Any amount payable
to or for the benefit of a minor, an incompetent person or other person
incapable of receiving such payment shall be deemed paid when paid to the
conservator of such person’s estate or to the party providing or reasonably
appearing to provide for the care of such person, and such payment shall fully
discharge Cass and Members of the Committee and the Board with respect thereto.
  24. Data Privacy. By executing this Award Agreement and participating in the
Plan, you hereby explicitly and unambiguously consent to the collection, use,
processing and transfer, in electronic or other form, of personal data by and
among, as applicable, your employer, administrative agents and Cass and other
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that administrative
agents, Cass, your employer and other subsidiaries may hold certain personal
information about you, including your name, home address and telephone number,
date of birth, social security number or other identification number,
salary/compensation, nationality, job title, any stock or directorships held in
Cass, details of shares awarded, canceled, purchased or outstanding in your
favor, for the purpose of managing and administering the Plan. You further
understand that some or all related data may be transferred to any third parties
assisting Cass in the implementation, administration and management of the Plan.
You understand that these recipients may be located in your country of
residence, or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country of residence. You authorize
the recipients to receive, possess, use, retain and transfer related data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan. You understand that withdrawing your
consent may affect your ability to participate in the Plan.

9

--------------------------------------------------------------------------------




In Witness Whereof, the parties have caused this Agreement to be signed and
delivered as of the day and year first above written.

CASS INFORMATION SYSTEMS, INC.       PARTICIPANT           Signature Signature
By:   Date:     Title:  Date:  


10

--------------------------------------------------------------------------------